                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

KAREN CLARK,

      Plaintiff,  

v.                                                           CV No. 13-372 MV/CG

UNITEDHEALTH GROUP, INC., et al.,

      Defendants.

              ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court sua sponte. Following ongoing settlement

negotiations with the Court, this case settled on October 5, 2018. (Doc. 149). The Court

ordered closing documents be submitted by November 8, 2018. (Doc. 150).

      IT IS THEREFORE ORDERED that the Telephonic Status Conference set for

November 13, 2018, at 2:00 PM is VACATED.

      IT IS SO ORDERED.




                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
